                                  1

                                  2

                                  3                                  UNITED STATES DISTRICT COURT

                                  4                                 NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6
                                         UNITED STATES OF AMERICA,
                                  7                                                     Case No. 12-cr-00818-PJH-1
                                                       Plaintiff,
                                  8
                                                v.                                      ORDER DENYING MOTION
                                  9
                                         ROYLAND RICE,                                  Re: Dkt. No. 202
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The defendant in the above-captioned case has filed a motion styled as a “motion

                                  15   for home confinement pilot program.” See Dkt. 202. Defendant’s motion does not

                                  16   identify any statutory or other authority for filing a motion for home confinement. Rather,

                                  17   the only statutory authority identified in the motion is 18 U.S.C. § 3582(c), covering

                                  18   motions for compassionate release. Dkt. 202 at 2. And indeed, the bulk of defendant’s

                                  19   filing relates to issues that would be properly raised in the context of a compassionate

                                  20   release motion, including the applicability of the United States Sentencing Commission’s

                                  21   policy statement. Id. at 3-10.

                                  22          However, defendant’s filing is not properly brought under section 3582. It does not

                                  23   address all of the requirements for a compassionate release motion, including whether

                                  24   defendant exhausted his administrative remedies, whether extraordinary and compelling

                                  25   reasons warrant release, and whether release would be consistent with the section

                                  26   3553(a) sentencing factors. See 18 U.S.C. § 3582(c).

                                  27          Accordingly, defendant’s “motion for home confinement pilot program” (Dkt. 202) is

                                  28   DENIED. As stated in the court’s previous order, defendant may still file a motion for
                                  1    compassionate release under section 3582 that meets all of the statutory requirements,

                                  2    including exhaustion of administrative remedies. See Dkt. 201.

                                  3          IT IS SO ORDERED.

                                  4    Dated: July 8, 2021

                                  5                                                  /s/ Phyllis J. Hamilton
                                                                                 PHYLLIS J. HAMILTON
                                  6                                              United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  2
